DETAILED ACTION
This is a notice of allowance in response to the remarks filed 11/12/2021.
	
Status of Claims
Claims 1, 3, 8, 11, 12, 16-19, 21, 23, 25, 27, 28, and 30-34 are pending;
Claims 1, 3, 8, 12, 16-18, 27, and 28 are currently amended; claims 2, 4-7, 9, 10, 13-15, 20, 22, 24, 26, and 29 have been cancelled; claims 11, 19, 21, 23, and 25 were previously presented; claims 30-34 are new;
Claims 1, 3, 8, 11, 12, 16-19, 21, 23, 25, 27, 28, and 30-34 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an internet communication (see attachment) with the applicant's representative, Brenda J. Kruse, Reg. No. 70,839, on 02/08/2022.



In the Claims Filed 11/12/2021 

(Currently Amended) A seat rail pair for a vehicle seat, the seat rail pair 
comprising:
	a lower rail;
an upper rail displaceably guided relative to the lower rail in a longitudinal direction, wherein the upper rail and the lower rail mutually engage with each other, wherein the lower rail has a substantially C-shaped profile and downwardly bent end portions, and wherein the upper rail has a substantially U-shaped profile and upwardly bent end portions;
a plurality of roller members arranged between the upper rail and the lower rail, wherein at least one of the plurality of roller members is arranged in a first lower roller member raceway in a first outer profile portion of the substantially C-shaped profile of the lower rail, wherein at least one of the plurality of roller members is arranged in a second lower roller member raceway in a second outer profile portion of the substantially C-shaped profile of the lower rail, wherein at least one of the plurality of roller members is arranged in a first upper roller member raceway in the first outer profile portion of the substantially C-shaped profile of the lower rail, wherein at least one of the plurality of roller members is arranged in a second upper roller member raceway in the second outer profile portion of the substantially C-shaped profile of the lower rail, wherein each of the upwardly bent end portions of the upper rail defines a planar support face, [[and]] wherein each of the planar support faces contacts the at least one  and second lower roller member raceways, and wherein the first and second lower roller member raceways are raised relative to a substantially planar base of the substantially C-shaped profile of the lower rail via steps formed by the first and second outer profile portions of the substantially C-shaped profile of the lower rail; and

a locking plate adapted to be vertically displaced with respect to the upper and lower rails and extending into the upper rail, wherein longitudinal displaceability of the upper rail relative to the lower rail is limited via a cooperation of an end stop which is arranged in extension of one of the downwardly bent end portions of the lower rail with a stop element which is arranged in a transition region between the substantially U-shaped profile and one of the upwardly bent end portions of the upper rail, wherein the end stop is bent outward and downward, wherein the upper rail has two cutting edges formed therein to limit downward movement of the locking plate, and wherein the two cutting edges are each located above and outside a respective bending radius of the upper rail.
2. (Cancelled)3. (Currently Amended) The seat rail pair as claimed in claim [[1]]30, wherein the upwardly bent end portions of the upper rail are guided in a space defined between the upwardly bent outer profile portions of the lower rail. 
4. – 7. (Cancelled) 8. (Currently Amended) The seat rail pair as claimed in claim 1, wherein each of the planar support faces is positioned at an angle in a range from 15° to 25°, with respect to the substantially planar base of the substantially C-shaped profile of the lower rail. 
11. (Previously Presented) The seat rail pair as claimed in claim 1, wherein at least one of the planar support faces is oriented tangentially with respect to a notional circular path about a center point of an outer bend of the substantially U-shaped profile of the upper rail.

12. (Currently Amended) The seat rail pair as claimed in claim [[28]]1, wherein the locking plate is adapted to be vertically displaced between a position that locks the upper rail to the lower rail and a position that unlocks the upper rail with respect to the lower rail.

13. – 15. (Cancelled)

16. (Currently Amended) The seat rail pair as claimed in claim [[28]]1, wherein the locking plate continuously extends in an uninterrupted fashion through a hollow space created by the upper rail.

17. (Currently Amended) The seat rail pair as claimed in claim [[28]]1, wherein the locking plate abuts the downwardly bent end portions of the lower rail.

18. (Currently Amended) The seat rail pair as claimed in claim [[28]]1, wherein the locking plate extends parallel to a substantially planar base of the substantially U-shaped profile of the upper rail.



20. (Cancelled) 

21. (Previously Presented) The seat rail pair as claimed in claim 1, wherein a diameter of the at least one of the plurality of roller members arranged in the first lower roller member raceway is substantially equal to a diameter of the at least one of the plurality roller members arranged in the first upper roller member raceway.

22. (Cancelled) 

23. (Previously Presented) The seat rail pair as claimed in claim 1, wherein a diameter of the at least one of the plurality of roller members arranged in the second lower roller member raceway is substantially equal to a diameter of the at least one of the plurality roller members arranged in the second upper roller member raceway.

24. (Cancelled) 

25. (Previously Presented) The seat rail pair as claimed in claim 1, wherein a diameter of the at least one of the plurality of roller members arranged in the first upper roller member raceway is substantially equal to a diameter of the at least one of the plurality roller members arranged in the second upper roller member raceway.



27. (Currently Amended) The seat rail pair as claimed in claim 1, wherein at least one of the plurality of roller members has a diameter in a range from

28. (Currently Amended) The seat rail pair as claimed in claim 1, further comprising:

a plurality of roller member cages, wherein each of the plurality of roller member cages includes an upper retention portion and a lower retention portion, and wherein each of the plurality of roller members is retained in a respective one of the upper and lower retention portions of a respective one of the plurality of roller member cages.



30. (New) The seat rail pair as claimed in claim 1, wherein the first and second outer profile portions of the substantially C-shaped profile of the lower rail are upwardly bent outer profile portions, wherein the substantially planar base has a plurality of sides each adjoined by a respective one of the upwardly bent outer profile portions, wherein each of the upwardly bent outer profile portions merges, opposite the substantially planar base, into a respective one of the downwardly bent end portions.

31. (New) The seat rail pair as claimed in claim 1, wherein the upper rail is constructed symmetrically with respect to an axis of symmetry.

32. (New) The seat rail pair as claimed in claim 31, wherein the upper rail has twelve bends with a maximum bending angle of 90°.

33. (New) The seat rail pair as claimed in claim 1, wherein the lower rail is constructed symmetrically with respect to an axis of symmetry.

34. (New) The seat rail pair as claimed in claim 33, wherein the lower rail has fourteen bends with a maximum bending angle of 90°.





Allowable Subject Matter
Claims 1, 3, 8, 11, 12, 16-19, 21, 23, 25, 27, 28, and 30-34, in the foregoing examiner's amendment, are allowed.  The following is an examiner's statement of reasons for allowance:
The references in the current prior art of record, alone or in combination, fail to fairly disclose or suggest obvious a seat rail pair as specified in claim 1.  Relevant references include Jähner et al. (US 9,132,750 B2), hereinafter Jähner, Thuleau et al. (FR 2 996 182 A1), hereinafter Thuleau, Yamada et al. (US 7,503,614 B2), hereinafter Yamada, and Krebs (WO 2011/154080 A1).
As similarly presented on pages 10-22 of the Office action mailed 10/06/2021, Jähner discloses most of the limitations of claim 1 but does not disclose (1) wherein the first and second lower roller member raceways are raised relative to a substantially planar base of the substantially C-shaped profile of the lower rail via steps formed by the first and second outer profile portions of the substantially C-shaped profile of the lower rail; (2) wherein the end stop is arranged in extension of one of the downwardly bent end portions of the lower rail; (3) wherein the end stop is bent outward and downward; (4) wherein the two cutting edges are each located above and outside a respective bending radius of the upper rail.
As similarly presented on pages 10-22 of the Office action mailed 10/06/2021, Thuleau teaches the missing limitations (1) and (3) above, Yamada teaches the missing limitations (2) above, and Krebs teaches the missing limitations (4) above.  Although the limitations of claim 1 are individually disclosed or taught by Jähner, Thuleau, Yamada, and Krebs, there is no teaching, motivation, or suggestion, free of hindsight reasoning, obviously modify Jähner with any reference(s) in the current prior art of record, or to obviously combine any references in the current prior art of record, to obtain the invention as a whole as specified in claim 1.  Therefore, claim 1 and claims dependent therefrom (i.e., claims 3, 8, 11, 12, 16-19, 21, 23, 25, 27, 28, and 30-34) are allowable in the Examiner's opinions.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828.  The examiner can normally be reached on weekdays (10:00 AM - 6:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/Muhammad Ijaz/Primary Examiner, Art Unit 3631